Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the ____
day of _________, 2017 (the “Effective Date”), by and between LEGACY EDUCATION
ALLIANCE, INC., a Nevada corporation, with an address of 1612 E. Cape Coral
Parkway, Cape Coral, FL 33904 (together with its predecessor, the “Company”) and
Anthony C. Humpage (the “Executive”).

 

WHEREAS Executive was first engaged by the Company’s predecessor as Chief
Executive Officer on or about September 4, 2012 (the “Start Date”); and

 

WHEREAS, the Company desires to continue to employ Executive in the capacity of
Chief Executive Officer; and

 

WHEREAS Executive is willing to continue make his services available to the
Company on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby conclusively acknowledged, the parties, intending to be legally
bound, agree as follow:

 

1.        Term. The Company hereby employs Executive as Chief Financial Officer
of the Company, and Executive agrees to accept such employment and to serve the
Company as such upon the terms and conditions hereof commencing on the Effective
Date and continuing until terminated by either the Company or Executive subject
to and in accordance with Section 7 of this Agreement (the “Term”).

 

2.        Duties.

 

(a)     Executive shall serve as Chief Executive Officer of the Company and
shall report directly to the Board of Directors of the Company (the “Board”).
Executive shall also, if requested by the Board or any subcommittee thereof
serve as an executive officer of any Company affiliate or joint venture company
and/or as a fiduciary of any Company, affiliate, or joint venture company
benefit plan(s).

 

(b)      Executive shall have such duties and responsibilities as are customary
for Executive’s position and any other duties or responsibilities that may be
assigned or delegated to him from time to time. Executive agrees that he will
use his best efforts to fulfill his duty of loyalty and care to the Company and
to promote the business and interests of the Company above all others and that
he will not engage, directly or indirectly, in any other business or occupation
during the Employment Term, except as expressly permitted by the Board. It is
understood, however, that the foregoing will not prohibit Executive from (i)
devoting reasonably limited time to charitable activities and personal
investment activities for himself and his family that do not interfere
materially with the performance of his duties hereunder or (ii) serving on the
board(s) of any other corporate, civic or charitable organizations so long as
such service is not inconsistent with his fiduciary obligations to the Company
or otherwise conflicts with his obligations under the Covenant Agreement
described in Section 8 of this Agreement.

 





 

 

3.       Compensation.

 

(a)      Base Salary. The Company will pay Executive for all services to be
rendered by Executive hereunder (including and without limitation, all services
to be rendered by him as an officer and/or director of the Company and its
subsidiaries and affiliates) a base salary (“Base Salary”) of Seven Thousand Two
Hundred Eleven and 54/100ths Dollars ($7,211.54) per week ($375,000 annualized).
The Base Salary may be increased at the discretion of the Board from time to
time during the Employment Term. Base Salary shall be payable bi-weekly or
otherwise in accordance with customary payroll practices for senior executives
of the Company.

 

(b)      Annual Incentive Compensation. Executive shall be eligible to receive
an annual non-equity incentive bonus (“Annual Incentive Compensation”) and other
long term incentive compensation, all of which are intended to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
under such executive bonus plans and long term incentive plans as may be
established by the Compensation Committee of the Board [or, in the absence of a
Compensation Committee, then a committee of the Board of Directors comprised of
not less than two independent directors (in either event, the “Independent
Director Committee”)] in its sole discretion from time to time, subject to the
terms and conditions of such plans. The Annual Incentive Compensation will be
based on the achievement of Company and individual performance goals to be
established by the Compensation Committee, with annual target incentive bonuses
of not less than 100% of the Base Annual Salary.

 

(c)      Repayment upon Material Restatement. The Compensation Committee of the
Board of Director or, in the absence of a Compensation Committee, then a
committee of the Board of Directors comprised of not less than two independent
directors (in either event, the “Independent Director Committee”) may, in its
discretion, require reimbursement of all or part of any Annual Incentive
Compensation or other incentive payments to Executive where: (1) the payment of
such Annual Incentive Compensation or other incentive payments to Executive was
predicated upon achieving certain financial results that were subsequently the
subject of a material restatement of the Company’s audited financial statement
with the need for such restatement having been confirmed by the Company’s
independent auditors; (2) the Company determines Executive engaged in gross
negligence or willful misconduct that substantially caused the need for the
restatement; and (3) a lower payment would have been made to Executive based
upon the restated financial results. In each such instance, the Executive shall
repay to the Company the amount by which the Executive’s Annual Incentive
Compensation or other incentive payments for the relevant period exceeded the
lower payments that would have been made based on the restated financial
results; provided, however, that the Executive shall not be required to repay
any Annual Incentive Compensation or other incentive payments, or portion
thereof, pursuant to this paragraph if such payments relate to accounting
periods occurring two (2) years (or such longer time period as may be required
by law) or more prior to the restatement. Before the Compensation Committee
determines whether Executive engaged in gross negligence or willful misconduct
that caused or substantially caused the need for the substantial restatement, it
shall provide to Executive written notice and the opportunity to be heard, at a
meeting of the Independent Director Committee (which may be in-person or
telephonic, as determined by the Independent Director Committee).

 

(d)      Vacation. Executive shall be entitled to paid annual paid time off
(“PTO”) in an amount provided for in the Company’s vacation, PTO or similar
policy as amended from time to time, with the calculation of such entitlement to
be retroactive to the Start Date, but in no event less than four (4) weeks of
paid annual vacation.

 



2

 

 

4.        Expenses. Within thirty (30) days after the submission of reasonable
supporting documentation by Executive and in accordance with the Company’s
expense reimbursement policy, the Company shall reimburse Executive for all
reasonable and customary business, travel, and entertainment expenses incurred
by Executive in the course of and pursuant to the business of the Company. In
addition, the Company shall reimburse Executive for reasonable travel expenses
Executive incurs in traveling from Executive’s residence in Arizona to Cape
Coral, Florida from time to time and for reasonable temporary living expenses
Executive incurs for room, board and transportation in the Cape Coral, FL area.

 

5.        Executive Benefits. Retroactive to the Start Date, and continuing
through during the Term of Executive’s employment under this Agreement,
Executive shall be entitled to participate in any employee benefit plans,
programs or policies provided to other full time employees or senior management
of the Company or which may become in effect for the benefit of any other
employees or senior management of the Company at any time during the course of
Executive’s employment by the Company, subject to the terms of such plans,
programs or policies. Such other benefits shall include, but not be limited to,
directors’ and officers’ liability insurance maintained by the Company for the
benefit of its directors and officers. Nothing in this Agreement shall preclude
the Company from amending or terminating any such plan at any time.

 

6.        Withholding. All payments required to be made by the Company to
Executive hereunder shall be subject to the withholding of such amounts relating
to taxes and other governmental assessments as the Company may reasonably
determine it should withhold pursuant to any applicable law, rule, or
regulation.

 

7.       Termination of Employment.

 

(a)      Death; Permanent Disability. Upon the death of Executive during the
term of this Agreement, the Employment Term shall terminate. If during the
Employment Term Executive fails, because of illness or other incapacity, to
perform the services required to be performed by him hereunder for any period of
more than 90 days during any calendar year (provided that vacation time, if not
previously taken, shall be exhausted before the above 90-day period commences to
run) (any such illness or incapacity being hereinafter referred to as “Permanent
Disability”), then the Company, in its discretion, may at any time thereafter
terminate the Employment Term upon not less than 30 days’ written notice thereof
to Executive, and the Employment Term shall terminate and come to an end upon
the date set forth in said notice as if said date were the termination date of
the Employment Term; provided, however, that no such termination shall be
effective if prior to the date when such notice is given, Executive’s illness or
incapacity shall have terminated and he shall be physically and mentally able to
perform the services required hereunder and shall have taken up and be
performing such duties.

 

If Executive’s employment shall be terminated by reason of his death or
Permanent Disability, Executive or his estate, as the case may be, shall be
entitled to receive (i) any earned and unpaid Base Salary through the date of
termination; (ii) a pro rata portion of any Annual Incentive Compensation that
Executive otherwise would have been entitled to receive pursuant to any bonus
plan or arrangement for senior executives of the Company (such pro rata portion
to be payable at the time such Annual Incentive Compensation otherwise would
have been payable to Executive); and (iii) subject to the terms thereof, any
benefits that may be due to Executive on the date of his termination under the
provisions of any employee benefit plan, program, or policy of the Company. If
Executive’s employment is terminated by reason of his Permanent Disability,
Executive shall be entitled to receive short-term disability benefits subject to
the terms of the Company’s short-term disability plan until such time as
Executive becomes entitled to the benefits under the Company’s Long Term
Disability Plan; provided that the Company’s obligation to provide such
short-term disability benefits to Executive shall not under any circumstances
extend beyond the maximum period provided in the Company’s short-term disability
plan plus an additional 90 days.

 



3

 

 

(b)      Termination for Cause or Upon Executive’s Resignation. If the
Employment Term is terminated (i) by Executive (other than as a result of a
material breach by the Company as set forth in Section 7(c) or (ii) by the
Company for Cause, in either case, Executive shall be entitled to receive only
(x) any earned and unpaid Base Annual Salary accrued through the date of
termination and (y) subject to the terms thereof, any benefits which may be due
to Executive on such date under the provisions of any employee benefit plan,
program, or policy. If Executive is terminated for Cause, the Company shall
deliver written notice to Executive, which notice shall specify the item of
Cause for which Executive has been terminated.

 

For purposes of this Agreement, “Cause” and “for Cause” shall mean (i) any
intentional breach of Executive’s fiduciary duty to the Company, including but
not limited to fraud, dishonesty, embezzlement, and failure to follow directions
of the CEO or the Board of Directors; (ii) Executive’s material breach of this
Agreement (iii) Executive’s material breach of the Covenant Agreement; (iv)
Executive’s gross negligence or willful misconduct in the performance of his
duties that materially adversely affects the Company; (v) any material violation
by Executive of the Company’s Code of Business Conduct and Ethics, as may be
amended from time to time; (vi) any material violation by Executive of the
Company’s non-discrimination, non-harassment, or non-retaliation policies or
procedures as may be established by the Company from time to time; (vii)
conviction of, or a plea to, a felony (including a plea of nolo contendere); or
(viii) Executive’s continued failure to perform in any material respect his
duties to the Company as specifically directed by the Board; provided, however,
that (A) the Company shall give Executive notice of any circumstances described
in (ii) or (viii) above, which notice shall describe such circumstances in
reasonable detail, and (B) no for “Cause” termination shall be deemed to exist
if Executive shall remedy or cure the relevant circumstances within 20 days from
his receipt of such notice. Termination for Cause under clause (ii) or (viii)
shall be effective immediately following expiration of the 20-day cure period as
aforesaid; provided Executive has not previously cured the event of Cause; and
termination for Cause under (iv) shall be effective immediately upon receipt by
Executive of written notice of termination.

 

(c)      Termination Other than for Cause or Upon Material Breach by Company. If
the Employment Term is terminated (i) by the Company other than for Cause or
(ii) by Executive, subject to the succeeding sentence, following a material
breach by the Company of this Agreement (including, but not limited to, any
material diminution in the scope of the Executive’s duties or a reduction in the
Annual Salary payable hereunder), in either case, the Company shall to pay to
Executive (x) any earned and unpaid Base Annual Salary and Annual Incentive
Compensation accrued but unpaid through the date of termination; (y) subject to
the terms thereof, any benefits which may be due to Executive on such date under
the provisions of any employee benefit plan, program, or policy and (z) a
separation benefit in an amount equal to twenty-six (26) weeks of Executive’s
Base Salary in effect as of the date of termination date, less all applicable
withholding taxes and any other amounts required by law to be withheld, payable
in bi-weekly installments concurrently with Company’s regularly scheduled pay
periods (such separation benefit payable pursuant to this clause (z) hereinafter
referred to as the “Separation Benefit”).

 



4

 

 

If there is a material breach of this Agreement by the Company, Executive shall,
within 30 days following his knowledge of such breach, deliver written notice to
the Company, which notice shall specify such material breach. No material breach
shall be deemed to exist if the Company shall remedy or cure the relevant
circumstances within 20 days of its receipt of such notice. Payment by the
Company of the Separation Benefit shall be conditioned upon (i) Executive
executing a general release in favor of the Company (which release shall be
reasonably satisfactory to the Company and shall exclude the Company’s
obligations in this Section and its obligations in Section 3) and (ii)
Executive’s continued compliance with the terms and conditions of Covenant
Agreement.

 

(d)      Termination following Change of Control. If the Employment Term is
terminated by (i) the Company without Cause or by Executive following a material
breach by the Company, (including, but not limited to, any material diminution
in the scope of the Executive’s duties or a reduction in the Base Salary payable
hereunder), in either case within eighteen (18) months following a Change of
Control (as defined below) of the Company, (a “Change of Control Termination”)
then (i) the Company shall pay to Executive in a lump sum payment (x ) all Base
Salary and Annual Incentive Compensation that have accrued but are unpaid as of
the Termination Date, (y) an amount equal to 104 weeks of Base Salary in effect
as of the date of termination date, less all applicable withholding taxes and
any other amounts required by law to be withheld, payable in bi-weekly
installments concurrently with Company’s regularly scheduled pay periods (such
separation benefit payable pursuant to this clause (z) hereinafter referred to
as the “Change in Control Separation Benefit”). Payment by the Company of the
Change in Control Separation Benefit shall be conditioned upon (i) Executive
executing a general release in favor of the Company (which release shall be
reasonably satisfactory to the Company and shall exclude the Company’s
obligations in this Section and its obligations in Section 3) and (ii)
Executive’s continued compliance with the terms and conditions of Covenant
Agreement.

 

For purposes hereof, a “Change of Control” shall be deemed to occur upon:

 

(i)       any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than LEAI, any trustee or other fiduciary holding securities
under any employee benefit plan of the Company, or any company owned, directly
or indirectly, by the shareholders of LEAI in substantially the same proportions
as their ownership of common stock of LEAI), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of LEAI representing fifty percent (50%) or more of
the combined voting power of LEAI’s then outstanding securities;

 

(ii)      during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section) whose election by the Board or nomination for election by LEAI’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

 

(iii)     a merger, consolidation, reorganization, or other business combination
of LEAI with any other entity, other than a merger or consolidation which would
result in the voting securities of LEAI outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of LEAI or such surviving
entity outstanding immediately after such merger or consolidation; provided,
however, that a merger or consolidation effected to implement a recapitalization
of LEAI (or similar transaction) in which no person acquires thirty percent
(30%) or more of the combined voting power of LEAI’s then outstanding securities
shall not constitute a Change in Control; or

 



5

 

 

(iv)     the shareholders of LEAI approve a plan of complete liquidation of LEAI
or the consummation of the sale or disposition by LEAI of all or substantially
all of LEAI’s assets other than (x) the sale or disposition of all or
substantially all of the assets of LEAI to a person or persons who beneficially
own, directly or indirectly, at least fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of LEAI at the time
of the sale or (y) pursuant to a spin-off type transaction, directly or
indirectly, of such assets to the shareholders of LEAI.

 

(e)       Termination Upon Demand of RDOC. If the Executive’s employment with
the Company is terminated by the Board, other than for Cause or as the result of
a Change in Control, within twelve (12) months of a demand for such termination
by Rich Dad Operating Company, LLC or any affiliated Rich Dad entity or Robert
or Kim Kiyosaki (in each case, “RDOC”) then the Company shall pay to Executive
(i) all Base Salary and Annual Incentive Compensation that have accrued but are
unpaid as of the Termination Date, and, (ii) as severance compensation, an
amount equal to 104 weeks of Base Salary in effect at the end of the Employment
Term payable as follows (aa) lump sum of twenty-six (26) weeks of Base Salary
upon the termination of the Employment Term, and (bb) the balance amortized over
a six (6) month period commencing on the date that is 30 days after the date of
termination of the Employment Term and payable in equal bi-weekly installments
or otherwise in accordance with customary payroll practices for senior
executives of the Company “RDOC Separation Benefit”). Payment by the Company of
the RDOC Separation Benefit shall be conditioned upon (i) Executive executing a
general release in favor of the Company (which release shall be reasonably
satisfactory to the Company and shall exclude the Company’s obligations in this
Section and its obligations in Section 3, and (ii) Executive’s continued
compliance with the terms and conditions of the Covenant Agreement.

 

(f)       Equity Grants. Upon the termination of employment of the Executive for
any reason, all awards of common stock in the Company or other awards that are
valued in whole or in part by reference to, or otherwise based on the common
stock of the company, including, but not limited to, stock options, restricted
stock or restricted stock units, stock appreciation rights, and performance
shares or performance units, previously made to the Executive shall be governed
by the respective terms of such awards and any agreements entered into between
the Company and the Executive with respect to such awards, notwithstanding
anything in this Agreement to the contrary.

 

(g)      If the Executive’s employment with the Company is terminated under
either Section 7(c) or Section 7(d), Executive shall have the option,
exercisable upon not more than seven (7) days written notice to the Company
after the date of such termination, to purchase any such Company-owned vehicle
made available for the business use of executives of the Company while in Cape
Coral, FL at an all cash price equal to the lesser of (i) the value of such
vehicle as reflected on the books of the Company on the date of such termination
or (ii) its fair market value. Any such sale shall close within twenty (20) days
after the date of termination.

 

(h)      No Other Amounts. Executive hereby agrees that except as expressly
provided in this Agreement (including any benefits expressly referenced herein
as being generally available to Executive), no salary, incentive compensation,
bonus, benefits, severance, or other compensation of any kind, nature, or amount
shall be payable to Executive and except as expressly provided herein, Executive
hereby irrevocably waives any claim for salary, incentive compensation, bonus,
benefits, severance, or other compensation.

 



6

 

 

8.        Restrictive Covenants. Executive hereby ratifies and affirms the
Confidentiality, Non-Compete and Non-Solicitation Agreement (attached hereto as
Appendix A) (“Covenant Agreement”) and agrees to comply with the Covenant
Agreement. The restrictions provided for in the Covenant Agreement shall survive
the termination of this Agreement and the termination of Executive’s employment
with the Company.

 

9.        Acceptance by Executive. Executive accepts all of the terms and
provisions of this Agreement and agrees to perform all of the covenants on his
part to be performed hereunder. The Company accepts all of the terms and
provisions of this Agreement and agrees to perform all of the covenants on its
part to be performed hereunder.

 

10.       Equitable Remedies. Executive acknowledges that he has been employed
for his unique talents and that his leaving the employ of the Company would
seriously hamper the business of the Company and the parties acknowledge that
any violation or breach of this Agreement, including, but not limited to, the
Covenant Agreement, will cause the non-breaching party to suffer irreparable
damage. The parties hereby expressly agree that the non-breaching party shall be
entitled as a matter of right to injunctive or other equitable relief, in
addition to all other remedies permitted by law, to prevent a breach or
violation by the other party and to secure enforcement of the provisions of this
Agreement, including, but not limited to, Sections 8 or 9 hereof. Resort to such
equitable relief, however, shall not constitute a waiver of any other rights or
remedies which the non-breaching party may have.

 

11.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and there are no other terms other than those
contained herein. No variation hereof shall be deemed valid unless in writing
and signed by the parties hereto and no discharge of the terms hereof shall be
deemed valid unless by full performance of the parties hereto or by a writing
signed by the parties hereto. No waiver by any party of any breach by the other
party of any provision or condition of this agreement by it to be performed
shall be deemed a waiver of a breach of a similar or dissimilar provision or
condition at the same time or any prior or subsequent time.

                

12.        Severability. In case any provision in this agreement shall be
declared invalid, illegal or unenforceable by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

13.        Notices. All notices, requests, demands and other communications
provided for by this agreement (“Notices”) shall be in writing and shall be
deemed to have been given and to have been effective and deemed received at the
time when hand delivered or delivered by Federal Express or other recognized
overnight courier delivery service, such Notices to be addressed to the
addresses of the respective parties stated below or to such changed addresses as
such parties may fix by Notice given as aforesaid:

 

To the Company: Legacy Education Alliance, Inc.   Attn: CEO   1612 E. Cape Coral
Parkway   Cape Coral, FL 33904

 

with a copy to: Legacy Education Alliance, Inc.   Attn: General Counsel   1612
E. Cape Coral Parkway   Cape Coral, FL 33904

 

To Executive: Anthony C. Humpage   11075 E. Beck Lane   Scottsdale, AZ 85255

 

with a copy to:                

 

provided, however, that any Notice of change of address shall be effective only
upon receipt.

 



7

 

 

14.        Successors and Assigns. This agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this agreement or any rights or obligations hereunder (except for an
assignment or transfer by the Company to a successor as contemplated by the
following proviso); provided, however, that the provisions hereof shall inure to
the benefit of, and be binding upon, any successor of the Company, whether by
merger, consolidation, transfer of all or substantially all of the assets of the
Company, or otherwise, and upon Executive, his heirs, executors, administrators,
and legal representatives.

 

15.        Governing Law. This agreement and its validity, construction and
performance shall be governed in all respects by the internal laws of the State
of Florida without giving effect to any principles of conflict of laws.

 

16.        Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.

 

17.        Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the context may
require.

 

18.        Number and Gender. Words used in this Agreement, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context indicates is appropriate.

 

19.        Construction. The parties hereto and their respective legal counsel
participated in the preparation of this Agreement; therefore, this agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.

 

20.        Enforcement. Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys’ fees at all trial and
appellate levels, and in insolvency, bankruptcy and regulatory proceedings, and
all related expenses and costs. Any suit, action or proceeding with respect to
this agreement shall be brought in the courts of Lee County in the State of
Florida or in the U.S. District Court for the Central District of Florida. The
parties hereto hereby accept the exclusive jurisdiction of those courts for the
purpose of any such suit, action, or proceeding.

 

Venue for any such action, in addition to any other venue permitted by statute,
will be Lee County, Florida. The parties hereto hereby irrevocably waive, to the
fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this agreement or any judgment entered by any court in
respect thereof brought in Lee County, Florida, and hereby further irrevocably
waive any claim that any suit, action or proceeding brought in Lee County,
Florida has been brought in an inconvenient forum.

 

21.        No Third-Party Beneficiaries. No person shall be deemed to possess
any third-party beneficiary right pursuant to this Agreement. It is the intent
of the parties hereto that no direct benefit to any third party is intended or
implied by the execution of this Agreement.

 

22.       Counterparts. This agreement may be executed in one or more facsimile
or electronic counterparts, each of which will be deemed an original and all of
which together will constitute one and the same instrument.

 

23.       Termination of Prior Agreement. That certain Executive Employment
Agreement dated October 2013 by and between the Company, as successor to Tigrent
Inc., and Executive (the “Prior Employment Agreement”) is hereby terminated as
if the effective date of this Agreement had been set forth in the Prior
Agreement as the termination date thereof.

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands on the day
and year first written above.

 



  LEGACY EDUCATION ALLIANCE, INC.   a Nevada Corporation         By:           
Name:                       Title:           EXECUTIVE:          

 

9

 

 

Appendix A

 

(Confidentiality, Non-Compete and Non-Solicitation Agreement)

 

 

10



 

 